818 F.2d 350
39 Ed. Law Rep. 523
LEAGUE OF UNITED LATIN AMERICAN CITIZENS, COUNCIL NO. 4386and the Black Advisory Council, et al., Plaintiffs-Appellees,v.MIDLAND INDEPENDENT SCHOOL DISTRICT, et al., Defendants-Appellants.
Nos. 86-1710, 86-1775.
United States Court of Appeals,Fifth Circuit.
May 21, 1987.

Charles Tighe, Rick Strange, Julia E. Vaughan, Cotton, Bledsoe, Tighe & Dawson, Midland, Tex., for defendants-appellants.
Tom E. Johnson, Midland, Tex., for intervenor-M-PAC.
Joanne DeWitt, Midland, Tex., for intervenor-Midland Women's Polit.  Caucus.
Sam Flores, Midland, Tex., for intervenor-Hispanic Chamber of Commerce.
Rolando L. Rios, San Antonio, Tex., for plaintiffs-appellees.
Roy Marshall, Midland, Tex., for Parents in Control.
Richard A. Mendenhall, Midland, Tex., for Midland Awareness.
T. Gerald Treece, Houston, Tex., for all intervenors.
Appeals from the United States District Court for the Western District of Texas.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.


1
ON PETITION FOR REHEARING AND ON SUGGESTION FOR REHEARING EN BANC


2
(Opinion March 27, 1987, 5 Cir., 1987, 812 F.2d 1494)

BY THE COURT:

3
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.